UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6477



ROOSEVELT TAYLOR, JR.,

                                            Plaintiff - Appellant,

          and

CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
THOMAS A. ELKINS; DONALD W. GARY; DAVID W.
HEAD; DOCK W. HILL-BEY; XUAN HO; CLARENCE E.
JONES; PAUL LEE MARTIN; ANDRE MOCK; STEVE M.
PERRY; RONALD L. PORTER; DAVID A. RICHARDSON;
EARNEST RUSSELL-EL; JOHN D. SIMPSON; DENNIS M.
TITUS; GREG WALKER; KENNETH A. WILLIAMSON;
JOHN WOMACK; ROBERT F. ALSTON; GARY NEWELL;
DAVID P. SELBY; JESSE M. HALE; TERRANCE M.
SEAY,

                                                       Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                           Defendants - Appellees,

          and

RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                       Defendants.
2
                            No. 96-6498



DENNIS MICHAEL TITUS,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
THOMAS A. ELKINS; DONALD W. GARY; DAVID W.
HEAD; DOCK W. HILL-BEY; XUAN HO; CLARENCE E.
JONES; PAUL LEE MARTIN; ANDRE MOCK; STEVE M.
PERRY; RONALD L. PORTER; DAVID A. RICHARDSON;
EARNEST RUSSELL-EL; TERRANCE M. SEAY; JOHN D.
SIMPSON; ROOSEVELT TAYLOR, JR.; GREG WALKER;
KENNETH A. WILLIAMSON; JOHN WOMACK; ROBERT F.
ALSTON; GARY NEWELL; DAVID P. SELBY; JESSE M.
HALE,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                3
                            No. 96-6499



CLARENCE E. JONES,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
THOMAS A. ELKINS; DONALD W. GARY; DAVID W.
HEAD; DOCK W. HILL-BEY; XUAN HO; PAUL LEE
MARTIN; ANDRE MOCK; STEVE M. PERRY; RONALD L.
PORTER; DAVID A. RICHARDSON; EARNEST RUSSELL-
EL; TERRANCE M. SEAY; JOHN D. SIMPSON;
ROOSEVELT TAYLOR, JR.; GREG WALKER; KENNETH A.
WILLIAMSON; JOHN WOMACK; ROBERT F. ALSTON;
GARY NEWELL; DAVID P. SELBY; DENNIS M. TITUS;
JESSE M. HALE,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                4
                            No. 96-6500



TERRANCE M. SEAY,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
THOMAS A. ELKINS; DONALD W. GARY; DAVID W.
HEAD; DOCK W. HILL-BEY; XUAN HO; CLARENCE E.
JONES; PAUL LEE MARTIN; ANDRE MOCK; STEVE M.
PERRY; RONALD L. PORTER; DAVID A. RICHARDSON;
EARNEST RUSSELL-EL; JOHN D. SIMPSON; ROOSEVELT
TAYLOR, JR.; DENNIS M. TITUS; GREG WALKER;
KENNETH A. WILLIAMSON; JOHN WOMACK; ROBERT F.
ALSTON; GARY NEWELL; DAVID P. SELBY; JESSE M.
HALE,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                5
                            No. 96-6501



JOHN DAVID SIMPSON,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
THOMAS A. ELKINS; DONALD W. GARY; JESSE M.
HALE; DAVID W. HEAD; DOCK W. HILL-BEY; XUAN
HO; CLARENCE E. JONES; PAUL LEE MARTIN; ANDRE
MOCK; STEVE M. PERRY; RONALD L. PORTER; DAVID
A. RICHARDSON; EARNEST RUSSELL-EL; TERRANCE M.
SEAY; ROOSEVELT TAYLOR, JR.; DENNIS M. TITUS;
GREG WALKER; KENNETH A. WILLIAMSON; JOHN
WOMACK; ROBERT F. ALSTON; GARY NEWELL; DAVID
P. SELBY,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                6
                            No. 96-6502



GREGORY WALKER,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
THOMAS A. ELKINS; DONALD W. GARY; JESSE M.
HALE; DOCK W. HILL-BEY; XUAN HO; CLARENCE E.
JONES; PAUL LEE MARTIN; ANDRE MOCK; STEVE M.
PERRY; RONALD L. PORTER; DAVID A. RICHARDSON;
EARNEST RUSSELL-EL; TERRANCE M. SEAY; JOHN D.
SIMPSON; ROOSEVELT TAYLOR, JR.; DENNIS M.
TITUS; KENNETH A. WILLIAMSON; JOHN WOMACK;
ROBERT F. ALSTON; GARY NEWELL; DAVID P. SELBY,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and

RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                7
                           No. 96-6503



ROBERT LEE CONNER,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; JOHNNY DAWSON; THOMAS A. ELKINS;
DONALD W. GARY; JESSE M. HALE; DAVID W. HEAD;
DOCK W. HILL-BEY; XUAN HO; CLARENCE E. JONES;
PAUL LEE MARTIN; ANDRE MOCK; STEVE M. PERRY;
RONALD L. PORTER; DAVID A. RICHARDSON; EARNEST
RUSSELL-EL; TERRANCE M. SEAY; JOHN D. SIMPSON;
ROOSEVELT TAYLOR, JR.; DENNIS M. TITUS; GREG
WALKER; KENNETH A. WILLIAMSON; JOHN WOMACK;
ROBERT F. ALSTON; GARY NEWELL; DAVID P. SELBY,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and

RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                8
                           No. 96-6504



THOMAS ALLEN ELKINS,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
DONALD W. GARY; JESSE M. HALE; DAVID W. HEAD;
DOCK W. HILL-BEY; XUAN HO; CLARENCE E. JONES;
PAUL LEE MARTIN; ANDRE MOCK; STEVE M. PERRY;
RONALD L. PORTER; DAVID A. RICHARDSON; EARNEST
RUSSELL-EL; TERRANCE M. SEAY; JOHN D. SIMPSON;
ROOSEVELT TAYLOR, JR.; DENNIS M. TITUS; GREG
WALKER; KENNETH A. WILLIAMSON; JOHN WOMACK;
ROBERT F. ALSTON; GARY NEWELL; DAVID P. SELBY,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and

RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                9
                           No. 96-6505



RONALD L. PORTER,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; JIMMIE
CONNER; ROBERT L. CONNER; JOHNNY DAWSON;
THOMAS A. ELKINS; DONALD W. GARY; JESSE M.
HALE; DAVID W. HEAD; DOCK W. HILL-BEY; XUAN
HO; CLARENCE E. JONES; PAUL LEE MARTIN; ANDRE
MOCK; STEVE M. PERRY; DAVID A. RICHARDSON;
EARNEST RUSSELL-EL; TERRANCE M. SEAY; JOHN D.
SIMPSON; ROOSEVELT TAYLOR, JR.; DENNIS M.
TITUS; GREG WALKER; KENNETH A. WILLIAMSON;
JOHN WOMACK; ROBERT F. ALSTON; GARY NEWELL;
DAVID P. SELBY,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                10
                           No. 96-6568



CHARLES CLARKE,

                                           Plaintiff - Appellant,

          and


ROOSEVELT TAYLOR, JR.; CHARLES C. ATKINS;
REUBEN BARKSDALE, SR.; MARK BLAIN; PHILLIP
BOYD; JIMMIE CONNER; ROBERT L. CONNER; JOHNNY
DAWSON; THOMAS A. ELKINS; DONALD W. GARY;
DAVID W. HEAD; DOCK W. HILL-BEY; XUAN HO;
CLARENCE E. JONES; PAUL LEE MARTIN; ANDRE
MOCK; STEVE M. PERRY; RONALD L. PORTER; DAVID
A. RICHARDSON; EARNEST RUSSELL-EL; TERRANCE M.
SEAY; JOHN D. SIMPSON; DENNIS M. TITUS; GREG
WALKER; KENNETH A. WILLIAMSON; JOHN WOMACK;
ROBERT F. ALSTON; GARY NEWELL; DAVID P. SELBY;
JESSE M. HALE,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                11
                           No. 96-6569



JIMMIE CONNER,

                                           Plaintiff - Appellant,

          and


CHARLES C. ATKINS; REUBEN BARKSDALE, SR.; MARK
BLAIN; PHILLIP BOYD; CHARLES CLARKE; ROBERT
LEE CONNER; JOHNNY DAWSON; THOMAS A. ELKINS;
DONALD W. GARY; JESSE M. HALE; DAVID W. HEAD;
DOCK W. HILL-BEY; XUAN HO; CLARENCE E. JONES;
PAUL LEE MARTIN; ANDRE MOCK; STEVE M. PERRY;
RONALD L. PORTER; DAVID A. RICHARDSON; EARNEST
RUSSELL-EL; TERRANCE M. SEAY; JOHN D. SIMPSON;
ROOSEVELT TAYLOR, JR.; DENNIS M. TITUS; GREG
WALKER; KENNETH A. WILLIAMSON; JOHN WOMACK;
ROBERT F. ALSTON; GARY NEWELL; DAVID P. SELBY,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and

RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                12
                           No. 96-6618



CHARLES C. ATKINS,

                                           Plaintiff - Appellant,

          and


REUBEN BARKSDALE, SR.; MARK BLAIN; PHILLIP
BOYD; CHARLES CLARKE; ROBERT L. CONNER; JOHNNY
DAWSON; THOMAS A. ELKINS; DONALD W. GARY;
JESSE M. HALE; DAVID W. HEAD; DOCK W. HILL-
BEY; XUAN HO; CLARENCE E. JONES; PAUL LEE
MARTIN; ANDRE MOCK; STEVE M. PERRY; RONALD L.
PORTER; DAVID A. RICHARDSON; EARNEST RUSSELL-
EL; TERRANCE M. SEAY; JOHN D. SIMPSON;
ROOSEVELT TAYLOR, JR.; DENNIS M. TITUS; GREG
WALKER; KENNETH A. WILLIAMSON; JOHN WOMACK;
ROBERT F. ALSTON; GARY NEWELL; DAVID P. SELBY;
JIMMIE CONNER,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                13
                           No. 96-6729



PAUL LEE MARTIN,

                                           Plaintiff - Appellant,

          and


ROOSEVELT TAYLOR, JR.; CHARLES C. ATKINS;
REUBEN BARKSDALE, SR.; MARK BLAIN; PHILLIP
BOYD; CHARLES CLARKE; JIMMIE CONNER; ROBERT L.
CONNER; JOHNNY DAWSON; THOMAS A. ELKINS;
DONALD W. GARY; DAVID W. HEAD; DOCK W. HILL-
BEY; XUAN HO; CLARENCE E. JONES; ANDRE MOCK;
STEVE M. PERRY; RONALD L. PORTER; DAVID A.
RICHARDSON; EARNEST RUSSELL-EL; JOHN D.
SIMPSON;    DENNIS M. TITUS; GREG WALKER;
KENNETH A. WILLIAMSON; JOHN WOMACK; ROBERT F.
ALSTON; GARY NEWELL; DAVID P. SELBY; JESSE M.
HALE; TERRANCE M. SEAY,

                                                      Plaintiffs,

          versus


DONALD R. GUILLORY, Warden Powhatan Correc-
tional Center; WILLIAM WELCH, Hospital Admin-
istrator Prison Medical Unit; LEON M. DIXON,
M.D., Prison Medical Unit; DAVID W. BARNES,
M.D., Prison Medical Unit,

                                          Defendants - Appellees,

          and


RONALD ANGELONE, Director, Virginia Department
of Corrections; BALVIR L. KAPIL, M.D., Prison
Medical Unit,

                                                      Defendants.




                                14
Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-95-744)

Submitted:   June 20, 1996                 Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Roosevelt Taylor, Jr., Dennis Michael Titus, Clarence E. Jones,
Terrance M. Seay, John David Simpson, Gregory Walker, Robert Lee
Conner, Thomas Allen Elkins, Ronald L. Porter, Charles Clarke,
Jimmie Conner, Charles C. Atkins, Paul Lee Martin, Appellants Pro
Se. Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               15
PER CURIAM:

     Appellants filed a complaint under 42 U.S.C. § 1983 (1988),

claiming that their Eighth Amendment rights were violated because

they were exposed to histoplasmosis. The district court conducted

a hearing and granted summary judgment in Appellees' favor for the

reasons stated from the bench. Appellants appeal from the court's
order. We have reviewed the record and the district court's state-

ments from the bench. The court properly found that Appellants

failed to show that Appellees were deliberately indifferent to a

risk of infection. See Farmer v. Brennan, ___ U.S. ___, 62 U.S.L.W.
4446, 4448-50 (U.S. June 6, 1994) (No. 92-7247). Accordingly, we

affirm on the reasoning of the district court. Taylor v. Guillory,
No. CA-95-744 (E.D. Va. Mar. 1, 1996). We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                16